                                                              Case 2:20-cv-00788-RFB-VCF Document 1 Filed 04/30/20 Page 1 of 2



                                                         1    JAMES P. KEMP, ESQUIRE
                                                              Nevada Bar No. 006375
                                                         2    KEMP & KEMP, ATTORNEYS AT LAW
                                                              7435 W. Azure Drive, Suite 110,
                                                         3
                                                              Las Vegas, NV 89130
                                                         4    (702) 258-1183 tel./(702) 258-6983 fax
                                                              jp@kemp-attorneys.com
                                                         5    Attorney for Plaintiff DIANA VAN BREE

                                                         6                                  UNITED STATES DISTRICT COURT
                                                                                                DISTRICT OF NEVADA
                                                         7

                                                         8                                                    ***

                                                         9    DIANA VAN BREE,                                )
                                                                                                             )
                                                         10                                                  )
                                                                                                 Plaintiff,  ) Case No.: 2:20-cv-788
                                                              vs.                                            )
                                                         11                                                  ) CERTIFICATE OF INTERESTED
                                                         12   JT4, LLC, a Delaware Limited Liability Company;) PARTIES
                                                              BARBARA M. BARRETT, Secretary, UNITED)
                                                                                                             )
                                                         13   STATES AIR FORCE                               )
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                                                             )
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14                                     Defendants. )
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                                                                             )
                                                         15                                                  )
                                                                                                             )
                                                         16                                                  )
                                                                                                             )
                                                         17

                                                         18   THE UNDERSIGNED, counsel of record for Plaintiff certifies that the following have an interest in
                                                         19   the outcome of this case: There are no known interested parties or persons other than those
                                                         20
                                                              participating in this case.
                                                         21
                                                                      These representations are made to enable the judges of the court to evaluate possible recusal.
                                                         22

                                                         23           DATED April 30, 2020
                                                         24
                                                                                                                    /s/ James P. Kemp
                                                         25                                                  JAMES P. KEMP, ESQUIRE
                                                                                                             Nevada Bar No. 006375
                                                         26                                                  Attorney for Plaintiff

                                                         27

                                                         28

                                                                                                                1
                                                              Case 2:20-cv-00788-RFB-VCF Document 1 Filed 04/30/20 Page 2 of 2



                                                         1                                        CERTIFICATE OF SERVICE
                                                         2       The undersigned hereby certifies that on the date indicated below, a copy of the CERTIFICATE
                                                         3
                                                              OF INTERESTED PARTIES was served on the following as indicated:
                                                         4

                                                         5    All Parties Registered
                                                              Through the CM/ECF system.
                                                         6

                                                         7          DATED April 30, 2020
                                                         8

                                                         9                                                            /s/ James P. Kemp
                                                                                                         An employee of KEMP & KEMP, Attorneys at Law
                                                         10

                                                         11

                                                         12

                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15

                                                         16

                                                         17

                                                         18
                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26
                                                         27

                                                         28

                                                                                                            2
